ftRIffiE$dAt
                  llntbe @niteU $rtstes @ourt                                             of   ft[erul       @tsfms
                                                                         No. l6-1497                          FILED
                                                                    (Filed: July 26,2016)
                                                                                                            JUL 2 6 20t6
*   +a ++   ******   :f :t   ******   d.   * * * r' *   {.   **********          *                          U.S. COURT OF
ROGER C. JOHNSON,                                                                                          FEDERAL CLAIMS


                                  Plaintifl                                      *    Tucker Act; 28 U.S.C. $ 1491; Pro Se
                                                                                 *    Plaintiff; Motion to Dismiss; RCFC
                                                                                 *    12(bXl); Tax Refund; Wrongful Levy; IFP
                                                                                 *    Application
THE TINITED STATES,

                                  Defendant.                                     !t

*:*:t,t   ***:*** *** * ** * *r.* *,1. t' * **               *:t *,t *+*:t{' *   *

Roeer C. Johnson, Westerville, OH, pfS-g.

Jason Selmont, United States Department of Justice, Washington, DC, for defendant.

                                                                OPINION AND ORDER

SWEENEY, Judge

       Before the court are plaintiff s application to proceed in forma pauperis ("IFP") and
defendant's motion to dismiss plaintiff s complaint. For the reasons set forth below, both
motions are granted.

                                                                    I.   BACKGROTJNI)

        Plaintiff Roger C. Johnson seeks a refund of "illegally levied" monies from his "exempt
pension fund." Compl. !{ 2. According to plaintiff, as a federal "nontaxpayer," he has no
obligation to comply with the Intemal Revenue Service's ("lRS") "Letter, CP Notices and
Notices of Levy," which he received by mail. Id. flfl 5, 7. Plaintiff claims that the IRS's attempts
to obtain those monies from him constitute violations of: ( 1) the Racketeer Influenced and
Conupt Organizations Act ('RICO'), 18 U.S.C. $$ 1961-1968 (2012), id. flfl 10, 11; (2) the
Hobbs Act, 18 U.S.C. $ 1951, id. !l l1; and (3) the Fourth Amendment to the United States
Constitution, id. flll 9, 15. Plaintiff also alleges that defendant committed tortious acts. Id. fl 14.
Plaintiffseeks: (l) "[a]ctual damages in excess of $61,381.19, trebled to in excess of
$184,143.57"; (2) "[p]unitive damages of $ 1,000,000.00"; (3) an order "[e]njoin[ing]
Defendant[s] from any civil or criminal proceedings based upon the herein described actions of
Defendants"; (4) an order directing "Defendants to release any and all liens and levies against
Plaintiffs"; and (5) "[s]uch other reliefto the Plaintiffas isjust." Id. flfl 19-23.




                                                                                            uspsrRAcxrNG, 9114 9999 t1431 3548 1061 49
                                                                                            a cusTotttER    For Tnclhg or inql'ios !p to t SPS com
                                                                                            RECEIPT         or call 1-$G222181 1-
         Plaintiffs complaint and IFP application were filed on February 1, 2016. Three months
later, on May 2,2016, defendant filed a motion to dismiss plaintiff s complaint pursuant to Rule
12(b)(1) of the Rules of the Court of Federal Claims ("RCFC"). On May 16,2016, plaintiff filed
his response to plaintiff s motion to dismiss. Attached to his response was: (l)anlRS notice
dated November 10, 2008, regarding an unclaimed refund of $61 ,381 . l9 for the tax period
ending December 3 1, 2005; (2) a copy of a letter dated March 6,2010, from plaintiff to the IRS
seeking"over$61,38I.I9,"pursuantto26C.F.R.$301.7433-1;(3)acopyofthenature-of-suit
codes for both general jurisdiction and vaccine cases in the United States Court ofFederal
Claims ("Court of Federal Claims"); (4) a copy ofan IRS Form 1040,{ instruction sheet; and (5)
a copy ofan article about the Court ofFederal Claims, which appears on the court's website.
Defendant filed its reply on June 2,2016. The court deems oral argument unnecessary.

                                   II.   LEGALSTANDARDS

                                         A.   The Tucker Act

         The Court of Federal Claims is a court of limited jurisdiction. Jentoft v. United States,
450 F.3d 1342, 1349 (Fed. Cir.2006) (citing United Statesv. Kins,395 U.S. 1,3 (1969)). The
scope of this court's jurisdiction to entertain claims and grant reliefdepends upon the extent to
which the United States has waived its sovereign immunity. Kine, 395 U.S. at 4. In "construing
a statute waiving the sovereign immunity of the United States, great care must be taken not to
expand liability beyond that which was explicitly consented to by Congress." Fid. Constr. Co. v.
United States, 700F.2d 1379,1387 (Fed. Cir. 1983). A waiver of sovereign immunity "cannot
be implied but must be unequivocally expressed." Kine, 395 U.S. at 4. Unless Congress
consents to a cause of action against the United States, "there is no jurisdiction in the Court of
Claims more than in any other court to entertain suits against the United States." United States
v. Sherwood,3l2 U.S. 584,587-88 (1941).

         The Tucker Act confers upon the Court of Federal Claims jurisdiction to "render
judgment upon any claim against the United States founded either upon the Constitution, or any
Act ofCongress or any regulation ofan executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not sounding
 in tort." 28 U.S.C. $ 1a91(a)(1) (2012). Although the Tucker Act waives the sovereign
 immunity of the United States for claims for money damages, it "itself does not create a
 substantive cause of action; in order to come within the jurisdictional reach and the waiver ofthe
 Tucker Act, a plaintiff must identify a separate source ofsubstantive law that creates the right to
money damages." Fisher v. United States , 402 F .3d 1167 , 11'12 (Fed. Cir. 2005). The separate
 source of substantive law must constitute a "money-mandating constitutional provision, statute
 or regulation that has been violated, or an express or implied contract with the United States."
 Loveladies Harbor. Inc. v. United States ,27 F .3d 1545, 1 554 (Fed. Cir. 1994) (en banc). "[l]n
 order for a claim against the United States founded on statute or regulation to be successful, the
 provisions relied upon must contain language which could fairly be interpreted as mandating
 recovery of compensation from the govemment." Cummines v. United States,1'7 Cl.9.475,
 479 (1989) (citations omitted); see also United States v. Testan,424 U.5.392,398 (197 6)
 (stating that a "grant of a right of action must be made with specificity").



                                                  -2-
        The Court of Federal Claims "may not entertain claims outside this specific jurisdictional
authority." Adams v. United States,20 Cl. Ct. 132, 135 (1990). Thus, with the exception of
limited situations not relevant in this case, see. e.s., 28 U.S.C. $ 1a91(aX2), (bX2), the Court of
Federal Claims lacks jurisdiction to award declaratory or injunctive relief. Bowen v.
Massachusetts, 487 U.S. 879,905 & n.40 (1988); accord Brown v. United States, 105 F.3d 621,
624 (Fed. Cir.1997) ("The Tucker Act does not provide independent jurisdiction over. . . claims
for equitable reliei"). Moreover, subject to limited exceptions, federal courts are prohibited
from awarding declaratory or injunctive reliefby the Anti-lnjunction Act. See 26 U.S.C.
$ 7a2l(a) (2012) ("[N]o suit for the purpose of restraining the assessment or collection ofany tax
shall be maintained in any court by any person . . . ."). Specifically, 26 U.S.C. $ 7 421(a)
"provides that once a tax has been assessed, a taxpayer is powerless to prevent the [lRS] from
collecting that tax." Stiles v. United States, 47 Fed. Cl. 1, 2 (2000). Nevertheless, Congress
granted this court the authority to entertain tax refund suits, see 28 U.S.C. $ 13a6(a)(1), provided
that the taxpayer plaintiff has made full payment. Flora v. United States, 357 U.S. 63, 75 ( 195 8).

                                        B. Pro Se Plaintiffs

           The Court ofFederal Claims holds pleadings ofa p1q5s plaintiffto less stringent
 standards than those of litigants represented by counsel. Haines v. Kemer,404 U.S. 519,520
( 1972). Courts have "strained [their] proper role in adversary proceedings to the limit, searching
 . . . to see if plaintiff has a cause of action somewhere displayed." Ruderer v. United States, 412
F.2d 1.285,1292 (Ct. Cl. 1969). Although apro se plaintiff s pleadings are heldto a less
 stringent standard, such leniency "with respect to mere formalities does not relieve the burden to
meet jurisdictional requirements." Minehan v. United States,75 Fed. Cl.249,253 (2007); see
also Kelley v. Sec']r. U.S. Dep't of Labor,812 F .2d 1378, 1380 (Fed. Cir. 1987) ('[A] court may
not similarly take a liberal view of that jurisdictional requirement and set a different rule for p1q
 se litigants only."); Bemard v. United States, 59 Fed. Cl. 497 ,499 (2004) (noting that ple re
plaintiffs are not excused from satisfying jurisdictional requirements). As further explained in
 Demes v. United States, "[w]hile a court should be receptive to pp-se plaintiffs and assist them,
justice is ill-served when ajurist crosses the line from finder of fact to advocate." 52Fed.Cl.
 36s,369 (2002).

                       C. Motions to Dismiss Pursuant to RCFC 12(bxl)

        When resolving a motion to dismiss for lack of subject matter jurisdiction pursuant to
RCFC l2(b)(1), the court "must accept as true all undisputed facts asserted in the plaintiffs
complaint and draw all reasonable inferences in favor of the plaintiff." Trusted Integration. Inc.
v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Henke v. United States, 60 F.3d
795,797 (Fed. Cir. 1995)). Ifthe court determines that the factual allegations set forth in the
complaint are insufficient to resolve the jurisdictional dispute, then it may consider relevant
evidence beyond the pleadings. See Fisher, 402 F .3d at 1 181-83.

        Whether the court has jurisdiction to decide the merits of a case is a threshold matter.
See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,94-95 (1998). "Without jurisdiction the
court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the fact and


                                                 -3-
dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties, or
the court sua sponte, may challenge the existence ofsubject matter jurisdiction at any time.
Arbaueh v. Y & H Com., 546 U.S. 500, 506 (2006). When a jurisdictional challenge is raised,
the plaintiffbears the burden ofproving, by a preponderance of the evidence, that the court
possesses subj ect matter jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992);
McNutt v. Gen. Motors Acceptance Corp.,298 U.S. 178, 189 (1936); Brandt v. United States,
710 F.3d 1369,1373 (Fed. Cir. 2013); Reynolds v. Army & Air Force Exch. Serv.,846 F.2d746,
748 (Fed. Cir. i988). The plaintiff cannot rely solely on allegations in the complaint, but must
bring forth relevant, adequate proofto establish jurisdiction. See McNutt,298 U.S. at 189.
Ultimately, if the court finds that it lacks subject matter jurisdiction, then it must dismiss the
claim. RCFC 12(hX3); Matthews v. United States,72Fed.Cl.274,278 (2006).

                                         III.   DISCUSSION

   A,   The Court Lacks Subject Matter Jurisdiction Over Plaintiff s Tax Refund Claims

        It is "undisputed" that the Court ofFederal Claims possesses the authority to adjudicate
tax refund claims. CNG Transmission Memt. VEBA v. United States, 84 Fed. Cl.32'7,328
(2008); accord Radioshack Com. v. United States,82 Fed. Cl. 155, 158 (2008); see also Artuso
v. United States, 80 Fed. Cl. 336, 338 (2008) (.'A tax refi.md claim, with very few exceptions, is
the only type oftax dispute over which this court has jurisdiction."). "A taxpayer seeking a
refund oftaxes erroneously or unlawdrlly assessed or collected may bring an action against the
Govemment either in United States district court or in the United States Court of Federal
Claims." United States v. Clintwood Elkhom Mining Co.,553 U.S. 1,4 (2008) (citing 28 U.S.C.
$ 1346(aX1)). Section 1346 oftitle 28 of the United States Code provides, in relevant part:

                (a) The district courts shall have original jurisdiction, concurrent
                with the United States Court of Federal Claims, of:

                        (1) Any civil action against the United States for the
                        recovery ofany intemal-revenue tax alleged to have been
                        erroneously or illegally assessed or collected without
                        authority or any sum alleged to have been excessive or in
                        any manner wrongfully collected . . . .

28 U.S.C. $ l3a6(a)(1). In order for the court to assert jurisdiction over such a claim, however, a
plaintiff must (l) satisfr the full payment ru1e, and (2) file a tax refund claim with the IRS
Artuso, 80 Fed. Cl. at 338.

                       l.   Plaintiff Failed to Satisfy the Full Payment Rule

         Under the full payment rule, a court's jurisdiction over tax refund claims is limited to
those claims where the taxpayer has   fully paid all taxes assessed for the tax year at issue prior to
the initiation of the claim. Flora, 357 U.S. at 75. The United States Court of Claims, the
predecessor ofthe United States Court ofAppeals for the Federal Circuit, "consistently applied
the full payment rule with regard to the principal tax deficiency. Where the principal tax


                                                  -4-
deficiency [w]as not . . . paid in full, such tax refund claims [were] dismissed . . . ." Shore v.
United States, 9F.3d1524,1526 (Fed. Cir. 1993) (citing Tonasket v. United States,218 Ct. Cl.
709, 711-712 ( I 978)); accord Rocovich v. United States ,933 F .2d 991 ,993-94 (Fed. Cir. 1991).
In other words, "payment ofthe assessed taxes in full is a prerequisite to bringing a refund
claim." Ledford v. United States,297 F.3d 1378, 1382 (Fed. Cir. 2002); accord Artuso, 80 Fed.
Cl. at 338 ("A refund suit is exactly what the descriptive term implies. Under the 'full payment
rule' a plaintiff must have fully paid the tax, penalties, and interest at issue.").

        In this case, the very gravamen of plaintifPs complaint is that he is not a taxpayer and
therefore has no obligation to pay the taxes that were assessed against him: "Plaintiff is, and
always has been, a 'nontaxpayer. ' " Compl. fl 7. Accordingly, plaintiff has not alleged, nor is
there any evidence, that he paid the taxes that prompted the IRS to issue "multiple letters, Ievies
andnotices,"sincethet980s.tSeeid.fl12. Thus, plaintiff fails to demonstrate that he has fully
paid all ofhis outstanding taxes.

                      2. Plaintiff Failed to File an Adequate Tax Refund Claim

       In addition to satisfying the full payment rule, a plaintiff must also have filed a refund
claim with the IRS for the amount of tax at issue, in compliance with 26 U.S.C. $ 7422(a).
Artuso,80 Fed. Cl. at 338. Section 7 422(a), which waives the federal government's sovereign
immunity from tax refund suits, Chi. Milwaukee Co{p. v. United States,40 F.3d 373, 375 (Fed.
Cir.1994), provides:

                  No suit or proceeding shall be maintained in any court for the
                  recovery of any intemal revenue tax alleged to have been
                  erroneously or illegally assessed or collected, or of any penalty
                  claimed to have been collected without authority, or ofany sum
                  alleged to have been excessive or in any manner wrongfully
                  collected, until a claim for refund or credit has been duly filed with
                  the Secretary, according to the provisions of law in that regard, and
                  the regulations of the Secretary established in pursuance thereof.

26U.S.C. $ 7a22@). By requiring that a plaintiff first file a refund claim with the IRS, section
7 422(a) creates a jurisdictional prerequisite to filing a refund suit in this court. Chi. Milwaukee

Com., 40 F.3d,at374 (citing Burlineton N.. Inc. v. United States,684F.2d 866, 868 (Ct. Cl.
 1982)); see also Clintwood Elkhorn Mining Co., 553 U.S. at 7 (noting that Congress must have
intended section 7 422(a) to have an expansive reach given its inclusion offive "any's" in one
sentence). In addition, the filing requirement "is designed both to prevent surprise and to give
adequate notice to the [RS] of the nature ofthe claim and the specific facts upon which it is
predicated, thereby permitting an administrative investigation and determination."
Computervision Corp. v. United States,445 F.3d 1355,1363 (fed. Cir. 2006) (citations and
intemal quotation marks omitted). Finally, although plaintiff need not file a formal refund claim
in order to establish this court's jurisdiction, Furst v. United States,230 A. Cl. 375, 380 (1982)


         '   In fact, neither party provides the court with any proof that plaintiff owes the IRS back
taxes.
(citing United States v. Kales, 314 U.S. 186, 194 (1941), "an informal claim must have a written
component and'should adequately apprise the Intemal Revenue Service that a refund is sought
and for certain years."' ArchEng'eCo.v. United States,783F.2dl90, l92 (Fed. Cir. 1986)
(quoting Am. Radiator & Standard Sanitarv Com. v. United States, 318 F.2d 915,920 (1963)).

         In this case, plaintiffs refund claim consists of a March 6, 2010 letter addressed to the
IRS, captioned "Administrative Claim." Pl.'s Resp., Ex. B. In the letter, plaintiff claims that the
IRS has illegally levied his property and therefore owes him money. Id. He further claims that
"[t]he actual, direct and economic damages of this Administrative Claim are over $61,381.19."
Id. Plaintiffs refund claim fails for the following reasons. First, plaintiff s claim is inadequate
because he failed to identify the year or years for which a refund was sought. Second, the notice
upon which plaintiff s refund request appears to be based, which was not attached to his refund
claim, is addressed not to plaintiffas an individual but to plaintiffin his capacity as trustee ofthe
Roger C. Johnson Trust. That plaintiff is not the same party identified in the IRS notice is bome
out by both comnon sense and the fact that the taxpayer identification number on the IRS notice
is not the same as the social security number plaintiff provided on his refund request. See Pl.'s
Resp., Ex. A. Thus, in addition to failing to file an adequate refund claim with the IRS, it is
unclear why plaintiff, in his individual capacity, is entitled to moneys belonging to the trust.2

  B, The Court Lacks Subject Matter Jurisdiction Over Plaintiffs Wrongful Lery Claim

        Plaintiffclaims that defendant has (l) "illegally levied Plaintiff s labor, to wit: Plaintiffls
exempt pension fund," Compl. !f 2; (2) issued levy notices "outside the scope and authority of
Defendants as they were issued outside offederal jurisdiction," id. fl 6; and (3).,enoneously
taxed [plaintiffl on his sources [since] there can be no 'levy' on zero," id. fl 18. However, the
court lacks subject matter jurisdiction to entertain a wrongful levy claim. Section 7426(a) ofthe
Intemal Revenue Code provides, in part:

               (   1)   Wrongful levy. If a levy has been made on property or
                        property has been sold pursuant to a levy, any person (other
                        than the person against whom is assessed the tax out of
                        which such levy arose) who claims an interest in or lien on
                        such property and that such property was wrongfully levied
                        upon may bring a civil action against the United States in a
                        district court of the United States.

26 U.S C. $ 7a26(a)(1). In other words, section 7 426(a) states that the right to initiate a wrongful
levy action against the government belongs to a third party, not "the person against whom is


         2 Even if plaintiff was entitled
                                          to seek a refund on behalfofthe trust, the statute of
limitations for filing such a request has long passed. Under 26 u.s.c. $ 7422(a), plaintiff would
have had to file a refund request within "3 years from the time the retum was filed or 2 years
from the time the tax was paid, whichever of such periods expires later. . . ." Because the IRS
letter was dated December 10, 2008, and pertained to tax year 2005, any tax refund claim would
have to have been filed by no later than April 2009, three years from April 2006*the date the
fust's income tax retum would have been due.
                                                 -6-
assessed the tax out of which such levy arose."    Id.; seealsoECTermof Years Tr. v. United
States, 550 U .5. 429, 433 (2007). Plaintiff, however, is not a third parfy. Therefore, he is not
"within the class ofplaintiffs entitled to recover under the statute . . . ." Greenlee County.
Arizona v. United States, 487 F.3d 8'11,876 (Fed. Cir. 2007).

       C. The Court Lacks Subject Matter Jurisdiction Over Plaintiff          s   Statutory and
                                       Constitutional Claims

        Plaintiff claims that defendant violated RICO and the Hobbs Act by engaging in "a
pattern of racketeering." Compl. !f 10. He further alleges:

                 11.    The herein "predicate acts" of Defendants under both RICO
                        and Hobbs, do establish a pattem of racketeering, and
                        extortion, by Defendants which constitute the "enterprise."

                12.    A "Pattem of Racketeering activity" is defined to be a
                       pattem that has both continuity and relationship. This
                       pattem began in the [1980s] (and most likely before that)
                       with Defendants' multiple letters, levies and notices [to]
                       Plaintiff; it continues to this moment, and there is certainly
                       a threat that such activity will continue into the future. The
                       activities of racketeering continue, and there is no evidence
                       available to Plaintiff that even suggests discontinuance of
                       these activities. Continuation of this pattem by Defendants
                       is also a continuation ofdamages to Plaintiff.

                13.    Plaintiff states that this pattern contains a sequence of
                       events, over years, that all have the same and common
                       purpose, and that that purpose is one of egregiously
                       deliberate, calculated and malicious[ ] fraud and extortion
                       which is a "pattem of racketeering activity[.]"

                14.    These pattems ofracketeering activity, fraud, conspiracy to
                       commit fraud and extortion were committed usins
                       communications by mail.

Id. flfl I 1- I 4. However, because RICO and the Hobbs Act are non-money-mandating criminal or
tort statutes, the court lacks subject matter jurisdiction over plaintiff s statutory claims. See Wolf
v. United States, 127 F. App'x 499, 499-501 (Fed. Cir. 2005) ("Established case law under RICO
makes it clear. . . that an agency of the United States cannot commit a crime actionable under
RICO. The United States, as the govemment, cannot be liable for criminal acts under RICO.
Therefore, it cannot be liable for damages under the civil RICO provisions. Consequently, the
plaintiffs' claims based on RICO must be dismissed for failure to state a claim upon which relief
can be granted.") (unpublished per curiam decision) (intemal quotation marks omitted); accord
Addams-More v. United States, 144 F. App'x 886, 887 (Fed. Cir. 2005) (unpublished per curiam
decision); Stanw),ck v. United States, No. l5-28C,2016 WL 3675400, at *4 (Fed. Cl. July 5,


                                                 -7-
2016); Ealy v. United States, 120 Fed. Cl. 801, 806 (2015); see also Haka v. United States, 107
Fed. Cl. 111,114 (2012) ("The Court also cannot decide [plaintiffs] Hobbs Act claims because
they either involve criminal code violations or sound in tort. This Court has no jurisdiction to
decide claims involving violations of the criminal code, Hufford v. United States, 87 Fed. CI.
696,702 (2009), or claims sounding in tort, Rick's Mushroom Serv., Inc. v. United States, 521
F.3d 1338, 1343 (Fed. Cir.2008).").

       In addition to alleging statutory violations, plaintiff also claims that defendant violated
his constitutional rights:

               2.      Defendants are in violation ofthe Constitution in that they
                       have illegally levied Plaintiff[']s labor, to wit: Plaintiff[']s
                       exempt pension fund.

                                                 ,i:f+


               9.      Any claim of immunity from this action is wholly without
                       merit. Defendant Commissioner's duties and powers are
                       prescribed by 26 USC, g 7802. The Treasurer employs all
                       those persons engaged in enforcement of intemal revenue
                       laws and all such persons act under the direction and orders
                       ofthe Treasurer (see: 26 USC, $ 7803). In this case, it is
                       clear that both the Treasurer and the Commissioner have
                       directed and ordered their subordinates to arbitrarily
                       despoil citizens oftheir labor. This is a blatant violation of
                       the Constitution. Accordingly, Defendants have acted
                       outside their constitutional limitations, they have lost their
                       umbrella of immunity in this case and are ripe for suit.

Compl. fltl 2, 9. Furthermore, although not specifically labeled by plaintiff as constitutional
claims, plaintiff argues that "Defendants have violated Plaintiffs God-given rights ofprivacy,"
id. fl 15, and that "Defendants have violated Plaintiffs God-given rights to be secure in his
house, papers and effects," id. tf 16.

       Characterizing plaintiffs constitutional claims as having been made pursuant to the
Fourth Amendment, the court again concludes that it lacks subject matter jurisdiction. The
Fourth Amendment states:

              The right ofthe people to be secure in their persons, houses,
              papers, and effects, against unreasonable searches and seizures,
              shall not be violated, and no Warrants shall issue, but upon
              probable cause, supported by Oath or affirmation, and particularly
              describing the place to be searched, and the persons or things to be
              seized.




                                                 -8-
 U.S. Const. amend. IV. Because the Fourth Amendment is not a money-mandating
 constitutional provision, this court lacks subject matter jurisdiction over plaintiffs Fourth
 Amendment claim. See Brown, 105 F.3d, at 623 ("[T]he Fourth Amendment does not mandate
 the payment of money for its violation. . . . Because monetary damages are not available for a
 Fourth Amendment violation, the Court ofFederal Claims does not have jurisdiction over . . .
 such a violation."); LaChance v. United States, l5 Cl. Ct. 127,130 (1988) ("[T]he fourth
 amendment does not mandate the payment ofmoney by the United States."); accord Fry v.
 United States, 72 Fed. Cl. 500, 507 (2006) ("As a matter of law, the Fourth Amendment's
 prohibition on unreasonable search and seizure . . . [is] not money-mandating."); Haka, 107 Fed.
 Cl. at I l3- 14 ("fNlothing in the language of . . . [the] Fourth Amendment obligates rhe
 Govemment to pay money damages.").

    D. The Court Lacks Subject Matter Jurisdiction Over Plaintiff s Claim for Equitable
                                               Relief

        In his prayer for relief, in addition to seeking money damages, plaintiffasks the court to
"[e]njoin Defendants from any civil or criminal proceedings based upon the herein described
actions of Defendants," compl. 'lf 2l , and to "[o]rder Defendants to release any and all liens and
levies against Plaintiff," id. fl 22. Thus, plaintiff seeks not only compensatory relief, but also
equitable reliei

        Generally, the Court of Federal Claims lacks the ability to award equitable relief. See
Bowen, 487 u.s. at 905 (holding that the court of Federal claims lacks "the general equitable
powers ofa district court to grant prospective relief'); Brown, 105 F.3d at 624 (holding that the
Tucker Act does not provide independent reliefthrough declaratory judgments); Stephanatos v.
United States, 81 Fed. cl. 440, 445 (2008) (explaining that the courr "has no authority to grant
equitable relief'unless it is tied and subordinate to a money judgment"' (quoting James v.
caldera, 159 F.3d 573, 580 (Fed. cir. 1998))). However, the Tucker Act does aurhorize the
court to grant equitable reliefunder limited circumstances:

                To provide an entire remedy and to complete the relief afforded by
               the judgment, the court may, as an incident   ofand collateral to any
                suchjudgment, issue orders directing restoration to office or
                position, placement in appropriate duty or retirement status, and
                correction of applicable records, and such orders may be issued to
                any appropriate official of the United States. In any case within its
               jurisdiction, the court shall have the power to remand appropriate
               matters to any administrative or executive body or official with
               such direction as it may deem proper and just.

28 u.s.c. $ 1a9l(a)(2); see also id. gg 1492(bX2) (providing rhe court with jurisdiction ro award
declaratory and injunctive relief in bid protests), 1507 (providing the court with jurisdiction to
issue a declaratory j udgment under 26 u.s.c. $ 7 428). Herc, as explained above, apart from
plaintiffls tax-related claims----over which the court has already concluded that it lacks subject
matter j urisdiction-plaintiff fails to identify other sources of substantive law that create the
right to money damages. See infra Section III.C. Thus, the equitable reliefplaintiff seeks does


                                                -9-
not arise as "an incident of and collateral to" a money judgment. Accordingly, the Court of
Federal Claims lacks the authority to grant equitable relief in this case.

                            E. Plaintiff s IFP Application Is Granted

         Finally, as noted above, plaintifffiled, concurrent with his original complaint, an IFP
application. Pursuant to 28 U.S.C. $ 1915, courts of the United States are permitted to waive
filing fees and security under certain circumstances. See 28 U.S.C. $ 1915(a)(l). Plaintiffs
wishing to proceed IFP must submit an affidavit that (l) lists all of their assets, (2) declares that
they are unable to pay the fees or give the security, and (3) states the nature ofthe action and
their beliefthat they are entitled to redress. Id. Here, although plaintiff listed his assets and
averred his inability to pay the required court fees, he did not state the nature of his claim. That
failure, however, is not fatal to his application. As long as plaintiff s complaint contains a
"sufficient description" of the claim, the statutory requirements have been met. Duncan v.
United Srares, 98 Fed. Cl. 318,326-27 (2011); accord Jones v. United States, 100 Fed. Cl. 93,
94-95(2011);Pleasant-Beyv.UnitedStates,99Fed.Cl.363,365-66(2011). Inthiscase,
although the court lacks subject matter jurisdiction over the claims described in the complaint,
the claims themselves were sufficiently described to warrant granting plaintiff s IFP application.

                                        IV. CONCLUSION
       As set forth above, the court GRANTS plaintiff s IFP application, and GRANTS
defendant's motion to dismiss the complaint. The clerk is directed to enter j udgment accordingly
and shall not award costs.

        IT IS SO ORDERED.




                                                 -   10-